Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a response to After Final Amendment filed July 21st, 2021. By the amendment claims 1-18 are pending with claim 1 being amended.
Allowable Subject Matter
	Claims 1-18 are allowed. 
	
	With regards to independent claim 1, the closest prior art of Krull discloses a device for sorting objects conveyed on a conveyor (Abstract) wherein the device comprises, first guiding member (lever 30) which is pivotable about a first pivot axis (20) configured to, when the sorting device is situated in a first sorting position, guide containers in a first sorting direction (Fig. 3), a second guiding member (lever 31) which is pivotable about a second pivot axis (21) ; a rotatable drive member (lever 23) wherein the device is configured to, upon rotation of the drive member, be actuated between said first sorting position and a second sorting position (Fig. 1, neutral position, Fig. 3, sort to left, Fig. 4, sort to right). 
	Krull does not disclose wherein the first guiding member is configured to pivot to the first sorting position by pivoting about the first pivot axis in a direction toward the second guiding member, and wherein the second guiding member is configured to pivot to the second sorting position by pivoting about the second pivot axis in a direction toward the first guiding member. The device disclosed by Krull would no longer function as intended if the levers pivoted toward each other to move into the sorting positions. 

Claims 2-18 are allowable by virtue of their dependency on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824.  The examiner can normally be reached on M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.L.B./Examiner, Art Unit 3655 

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655